



EQUITY DISTRIBUTION SALES AGREEMENT AMENDMENT


This Equity Distribution Sales Agreement Amendment (the "Amendment") is entered
into as of October 3, 2019, among Black Hills Corporation, a South Dakota
corporation (the "Company") and MUF'G Securities Americas Inc., BofA Securities,
Inc. (formerly known as Merrill Lynch, Pierce, Fenner & Smith Incorporated) and
Morgan Stanley & Co. LLC, as sales agent and/or principal (each, an "Agent").
Capitalized terms used herein and not defined herein shall have the meanings
assigned to them in the Amended and Restated Equity Distribution Sales
Agreement among the Company and the Agents, dated August 4, 2017 (the
"Agreement").


WHEREAS, each of the parties hereto wishes to amend the Agreement in the manner
set
forth below;


NOW, THEREFORE, the parties hereby agree as follows:


1.
The following text shall be added in its entirety to the Agreement.



Section 18. Recognition of the U.S. Special Resolution Regimes


(a) In the event that any Agent that is a Covered Entity becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer from such Agent
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.


(b) In the event that any Agent that is a Covered Entity or a BHC Act Affiliate
of such Agent becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under this Agreement that may be exercised against such
Agent are permitted to be exercised to no greater extent than such Default
Rights could be exercised under the U.S. Special Resolution Regime if this
Agreement were governed by the laws of the United States or a state of the
United States.


(c) For purposes of this Section 18:


(i)    "BHC Act Affiliate" has the meaning assigned to the term "affiliate" in,
and shall be interpreted in accordance with, 12 U.S.C. $ 1841(k);


(ii)     "Covered Entity" means any of the following: (i) a "covered entity" as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) "Covered bank" as that term is defined in, and interpreted in
accordance with,12 C.F.R. § 47.3(b); or (iii) a "covered FSI" as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b);


(iii)     "Default Right' has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


(iv)     "U.S. Special Resolution Regime" means each of (i) the Federal Deposit
Insurance Act and the regulations promulgated thereunder and (ii) Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.


2.
On and after the date hereof, each reference in the Agreement to "this
Agreement," "hereunder," 'hereof' or words of like import referring to the
Agreement shall mean and be a reference to the Agreement, as amended by this
Amendment.



3.
The Agreement, as specifically amended by this Amendment, is and shall continue
to be in full force and effect and is hereby in all respects ratified and
confirmed.






--------------------------------------------------------------------------------







4.
This Amendment and any claim, controversy or dispute arising under or related to
this Amendment shall be governed by, and construed in accordance with, the laws
of the state of New York, without regard to its choice of law provisions.



5.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.



6.
No amendment or waiver of any provision of this Amendment, nor any consent or
approval to any departure therefrom, shall in any event be effective unless the
same shall be in writing and signed by the parties hereto.







[Remainder of page intentionally left blank]















































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written
above.


Very truly yours,




BLACK HILLS CORPORATION


By: /s/ Richard Kinzley
Name: Richard Kinzley
Title: Senior Vice President and Chief Financial Officer





